DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Blayne Green on 8/26/2021.
The application has been amended as follows: 

1. 	An integrated circuit comprising: 
a silicon substrate comprising a planar surface oriented in a <111> crystal lattice plane; 
a group III-nitride layer in contact with the surface of the silicon substrate; 
a fin of semiconductor material with a cubic crystal structure in contact with the group III-nitride layer, the fin comprising a height of the fin that is not less than twice a width of the fin; 
a first transistor comprising a first gate dielectric, the first gate dielectric on and in direct contact with the fin; and 
a second transistor comprising a second gate dielectric, the second gate dielectric on and in direct contact with the group III-nitride layer,
wherein a bottom surface of the second gate dielectric is below any surface of the first gate dielectric.

2. 	The integrated circuit of claim 1, wherein the group III-nitride layer comprises a crystallinity epitaxial to a crystallinity of the surface of the silicon substrate

38-48.	(Canceled)


Allowable Subject Matter
Claims 1-7, 9, 11-12, 14 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Yang, discloses an integrated circuit comprising: a silicon substrate comprising a planar surface; a group III-nitride layer in contact with the surface of the silicon substrate; a fin of semiconductor material with a crystal structure in contact with the group III-nitride layer, a first transistor comprising a first gate dielectric, the first gate dielectric on and in direct contact with the fin; a second transistor comprising a second gate dielectric, the second gate dielectric on and in direct contact with the group III-nitride layer. The prior art of record, Kumar, teaches a silicon substrate comprising a planar surface oriented in a <111> crystal lattice plane; a group III-nitride layer in contact with the surface of the silicon substrate. The prior art of record, Sze, teaches a cubic crystal structure. The prior art of record, Lochtefeld, teaches the fin comprising a height of the fin that is not less than twice a width of the fin. The prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811